Title: To John Adams from William Lee, 29 November 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles Nov. 29/80
     
     I am honor’d with your favor of the 19th. and am happy to hear that you and your Sons have escaped the general contagion of the Season.
     
     I flatter myself with the Idea that Arnolds Apostacy will not be attended with any inconvenience to America, but I cannot help regretting that a Man who has render’d essential service to his Country and laid a solid foundation for permanent and substantial Glory, shou’d blast the whole by a baseness and profligacy that wou’d disgrace, even our Enemies. On the whole, I feel much easier about the fate of America than I have done for some time past, hoping that as the plot is discover’d, the principal agents will be found out and meet exemplary punishment; for there seems to be little doubt of Arnold having been only a subaltern in the business. The most superficial observer may now be able to see from what source have sprung all the dissensions and mischeifs that have for some years distress’d and nearly ruin’d America.
     By the vessel arrived in France from N. England I presume you will have a full and particular account of this business, of which we know nothing here but what we learn from the English papers.
     I agree with you that the three systems I formerly mention’d are highly absurd and I will add that they appear to me highly wicked, however as two of them have been hitherto adopted, it is one melancholy proof among many others, that well meaning and honest men, are too often deceived by the wicked and artful into their measures; but it may teach them hereafter to weigh with caution whatever comes recommended or insinuated from the same quarter. The conquest of Canada is said to be a favorite object with the Eastern States; in this I shall heartily agree with them at a proper season, but an attempt of that sort while the Enemy is in possession of any part of the territory of the 13 States, appears to me begining at the wrong end; however I shall submit my judgement readily to those on the spot, who have seldom determin’d wrong when their councils have been unclouded with faction.
     The packet with the English mail of the 21. being taken and that of the 24 being not arriv’d, tho’ due two days and fair winds, leaves us without any late papers, but the B. Minister it seems gives out that Gates has obtain’d a considerable advantage over Ld. Cornwillis and that the latter was in a disagreeable and precarious situation. As the States General have agreed to enter into the system of the arm’d neutrality, the English must either adopt pacific measures or determine on a War with all the Maritime powers of Europe and in their present state of phrenzy I should not be surprized at their choosing the latter; but in the meantime it might be of essential service if the associated powers cou’d be induced to agree on jointly acknowleging the Independence of Ama. Tho’ G.B. may not be able to send all the reinforcements that they propose to Ama., it seems to me quite proper that our friends on the other side of the Water should be advised of their intentions, that preparations may be made against the worst that can happen. I refer’d to the debates on the 7th instant only relative to what fell from Colo. Hartly. With high Esteem & respect I am Dr. Sir Yr. most Obedt & Hble Sert.
     
      W. Lee
     
    